Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered April 26, 2006, convicting defendant, upon his plea of guilty, of criminal possession of a forged instrument in the second degree (11 counts), and sentencing him to concurrent terms of 21/2 to 7 years, unanimously affirmed.
The court properly exercised its discretion when it denied defendant’s eve-of-trial request for an adjournment to obtain new retained counsel, since defendant did not establish compelling circumstances, or any legitimate basis for the substitution (.see People v Arroyave, 49 NY2d 264, 271 [1980]). There is nothing to indicate that his attorney’s difficulties in collecting her full fee from defendant created an adversarial relationship or affected her representation of defendant (see People v Husbands, 303 AD2d 227 [2003], lv denied 100 NY2d 562 [2003]). Furthermore, although the proposed substitute attorney had contacted the court shortly before trial and had been advised by the court to appear on the trial date ready to proceed, he never appeared.
We perceive no basis for reducing the sentence. Concur— Gonzalez, P.J., Tom, Sweeny, Catterson and Renwick, JJ.